 

Piggyback Registration Rights Agreement

 

This Piggyback Registration Rights Agreement (this “Agreement”) is made as of
[_______], 2019 (the “Effective Date”), by and among Reliability Incorporated, a
Texas corporation (the “Company”) and the investors as set forth on the
signature pages hereto, and each other person or entity who may join this
Agreement following the Effective Date as set forth in Section 7 (each, an
“Investor” and collectively the “Investors”). Each of the Company and each
Investor may be referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS:

 

WHEREAS, each Investor is a shareholder of the Company;

 

WHEREAS, the Investors hold such number of shares of common stock, no par value
per share (the “Common Stock”) of the Company as set forth on the signature
pages hereto with respect to each Investor (such shares of Common Stock together
with such additional shares of Common Stock that may be acquired by each such
Investor in the future, the “Shares”);

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of Investors to register the Shares upon the terms and provisions
provided for in this Agreement.

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Investors hereby agree as
follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Blackout Period” means, with respect to a registration, a period during which
the Company, in the good faith judgment of its board of directors following
consultation with legal counsel, determines (because of the existence of, or in
anticipation of, any acquisition, financing activity, or other transaction
involving the Company, or the unavailability for reasons beyond the Company’s
control of any required financial statements, disclosure of information which is
in its best interest not to publicly disclose, or any other event or condition
of similar significance to the Company) that the registration and distribution
of the Registrable Securities to be covered by such registration statement, if
any, would be seriously detrimental to the Company and its stockholders, in each
case commencing on the day the Company notifies the Investors that they are
required, because of the determination described above, to suspend offers and
sales of Registrable Securities and ending on the earlier of (1) the date upon
which the material non-public information resulting in the Blackout Period is
disclosed to the public or ceases to be material and (2) such time as the
Company notifies the selling Investors that sales pursuant to such Registration
Statement or a new or amended Registration Statement may resume (“Blackout
Period”; but the Blackout Period shall not extend beyond 30 consecutive calendar
days unless after consultation with outside legal counsel it is determined that
the failure to suspend the registration would create a risk of material
liability of violation under applicable securities laws or regulations.

 



 1 

 

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of Maryland are required or authorized to
close.

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock, no par value per share, of the Company
and any and all shares of capital stock or other equity securities of: (i) the
Company which are added to or exchanged or substituted for the Common Stock by
reason of the declaration of any stock dividend or stock split, the issuance of
any distribution or the reclassification, readjustment, recapitalization or
other such modification of the capital structure of the Company; and (ii) any
other corporation, now or hereafter organized under the laws of any state or
other governmental authority, with which the Company is merged, which results
from any consolidation or reorganization to which the Company is a party, or to
which is sold all or substantially all of the shares or assets of the Company,
if immediately after such merger, consolidation, reorganization or sale, the
Company or the stockholders of the Company own equity securities having in the
aggregate more than 50% of the total voting power of such other corporation.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 

“Investor” means each Investor or any of such Investor’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from an
Investor or from any Permitted Assignee.

 

“Lock-Up Agreement” means a Lock-Up Agreement entered into by and between the
Company and an Investor pursuant to the closing of the transactions as
contemplated by the Merger Agreement, dated as of September 18, 2019, by and
between the Company and certain other parties thereto.

 

“Majority Investors” means, at any time, Investors holding a majority of the
Registrable Securities then outstanding.

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a Party to this Agreement.

 



 2 

 

 

“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(a), the right of each Investor to include the Registrable
Securities of such Investor in such registration.

 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” means the Shares held by an Investor but, in each case,
excluding any otherwise Registrable Securities that (i) have been sold or
otherwise transferred other than to a Permitted Assignee, (ii) are eligible to
be sold without volume limitations, the need for public information, or any
other restriction pursuant to Rule 144 of the Securities Act or otherwise during
any ninety (90) day period and any applicable legend has been removed, or (iii)
are at the time subject to an effective registration statement under the
Securities Act.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“Trading Day” means any day on which such national securities exchange, the OTC
Markets Group or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.

 

2. Term. This Agreement shall terminate with respect to each Investor on the
earlier of: (i) the second anniversary of the Effective Date but the days of any
Blackout Period will extend the anniversary date by the number of days of the
Blackout Period, (ii) the date on which all Registrable Securities held by such
Investor are transferred other than to a Permitted Transferee or may be sold
under Rule 144 without volume limitations during any ninety (90) day period
provided that the Company’s transfer agent has accepted an instruction from the
Company to such effect and permitted a corresponding transfer; or (iii) the date
otherwise terminated as provided herein.

 



 3 

 

 

3. Registration.

 

(a) Piggyback Registration. If at any time after the Effective Date the Company
shall determine to register for sale for cash on a Registration Statement under
the Securities Act (a “Registration Statement”) any of its Common Stock, for its
own account or for the account of others (other than the Investors), other than
(i) a registration relating solely to employee benefit plans or securities
issued or issuable to employees, consultants (to the extent the securities owned
or to be owned by such consultants could be registered on Form S-8 (or its then
equivalent form) or any of their Family Members (including a registration on
Form S-8 (or its then equivalent form)), (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 (or its then
equivalent form) in connection with a merger, acquisition, divestiture,
reorganization or similar event, or (iii) a transaction relating solely to the
sale of equity, debt or convertible debt instruments, then the Company shall
promptly give to each Investor written notice thereof (the “Registration Rights
Notice”) (and in no event shall such notice be given less than twenty (20)
calendar days prior to the filing of such Registration Statement), and shall,
subject to Section 3(b), include as a Piggyback Registration all of the
Registrable Securities specified in a written request delivered by the Investor
thereof within ten (10) calendar days after delivery to the Investor of such
written notice from the Company. However, the Company may, without the consent
of such Investors, withdraw such registration statement prior to its becoming
effective if the Company or such other selling stockholders have elected to
abandon the proposal to register the securities proposed to be registered
thereby. The right contained in this Section 3(a) may be exercised by each
Investor only with respect to two (2) qualifying registrations, provided,
however, that if a particular Investor is a party to a Lock-Up Agreement, then
any qualifying registrations occurring during the time that the Registrable
Securities held by such Investor are subject to restrictions on transfer as set
forth in the Lock-Up Agreement shall not be counted for purposes of such two (2)
qualifying registrations limit.

 

(b) Underwriting. If a Piggyback Registration is for a registered public
offering that is to be made by an underwriting, the Company shall so advise the
Investors as part of the Registration Rights Notice. In that event, the right of
any Investor to Piggyback Registration shall be conditioned upon such Investor’s
participation in such underwriting and the inclusion of such Investor’s
Registrable Securities in the underwriting to the extent provided herein. All
Investors proposing to sell any of their Registrable Securities through such
underwriting shall (together with the Company and any other stockholders of the
Company selling their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter selected for such
underwriting by the Company or such other selling stockholders, as applicable.
Notwithstanding any other provision of this Section 3(b), if the underwriter or
the Company determines that marketing factors require a limitation on the number
of shares of Common Stock or the amount of other securities to be underwritten,
the underwriter may exclude some or all Registrable Securities from such
registration and underwriting. The Company shall so advise all Investors (except
those Investors who failed to timely elect to include their Registrable
Securities through such underwriting or have indicated to the Company their
decision not to do so) and indicate to each such Investor the number of shares
of Registrable Securities that may be included in the registration and
underwriting, if any. The number of shares of Registrable Securities to be
included in such registration and underwriting shall be allocated among such
Investors as follows:

 

(i) If the Piggyback Registration was initiated by the Company, the number of
shares that may be included in the registration and underwriting shall be
allocated first to the Company and then, subject to obligations and commitments
existing as of the date hereof, to all persons exercising piggyback registration
rights (including the Investors) who have requested to sell in the registration
on a pro rata basis according to the number of shares requested to be included
therein; and

 



 4 

 

 

(ii) If the Piggyback Registration was initiated by the exercise of demand
registration rights by a stockholder or stockholders of the Company, then the
number of shares that may be included in the registration and underwriting shall
be allocated first to such selling stockholders who exercised such demand to the
extent of their demand registration rights, and then, subject to obligations and
commitments existing as of the date hereof, to the Company and then, subject to
obligations and commitments existing as of the date hereof, to all persons
exercising piggyback registration rights (including the Investors) who have
requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein.

 

(c) No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Investor disapproves of the terms of any such underwriting, such Investor
may elect to withdraw such Investor’s Registrable Securities therefrom by
delivering a written notice to the Company and the underwriter. The Registrable
Securities so withdrawn from such underwriting shall also be withdrawn from such
registration; provided, however, that, if by the withdrawal of such Registrable
Securities, a greater number of Registrable Securities held by other Investors
may be included in such registration (up to the maximum of any limitation
imposed by the underwriters), then the Company shall offer to all Investors who
have included Registrable Securities in the registration the right to include
additional Registrable Securities pursuant to the terms and limitations set
forth herein in the same proportion used above in determining the underwriter
limitation.

 

4. Registration Procedures. The Company will keep each Investor reasonably
advised as to the filing and effectiveness of a Registration Statement. At its
expense with respect to a Registration Statement, the Company will:

 

(a) use its commercially reasonable efforts to cause such Registration Statement
to become effective and to remain effective;

 

(b) if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;

 

(c) prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective;

 

(d) furnish, without charge, to each Investor of Registrable Securities covered
by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such
Investor may reasonably request, (ii) such number of copies of the prospectus
included in such Registration Statement (including each preliminary prospectus
and any other prospectus filed under Rule 424 of the Securities Act) as such
Investors may reasonably request, in conformity with the requirements of the
Securities Act, and (iii) such other documents as such Investor may reasonably
require to consummate the disposition of the Registrable Securities owned by
such Investor;

 

(e) use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
within the United States as any Investor of Registrable Securities covered by
such Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Investor to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Investor; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction.

 



 5 

 

 

(f) as promptly as practicable after becoming aware of such event, notify each
Investor of Registrable Securities, the disposition of which requires delivery
of a prospectus relating thereto under the Securities Act, of the happening of
any event, which comes to the Company’s attention, that will after the
occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
Company shall promptly thereafter prepare and furnish to such Investor a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;

 

(g) comply in all material respects with the Securities Act and the Exchange Act
and with all applicable rules and regulations of the Commission with respect to
the disposition of all securities covered by such Registration Statement;

 

(h) as promptly as practicable after becoming aware of such event, notify each
Investor of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;

 

(i) use its commercially reasonable efforts to cause all the Registrable
Securities covered by the Registration Statement to be quoted on the OTC Markets
Group or such other principal securities market or quotation system on which
securities of the same class or series issued by the Company are then listed or
traded or quoted;

 

(j) provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times;

 

(k) cooperate with the Investors of Registrable Securities being offered
pursuant to the Registration Statement to issue and deliver, or cause its
transfer agent to issue and deliver, certificates representing Registrable
Securities to be offered pursuant to the Registration Statement within a
reasonable time after the delivery of certificates representing the Registrable
Securities to the transfer agent or the Company, as applicable, and enable such
certificates to be in such denominations or amounts as the Investors may
reasonably request and registered in such names as the Investors may request,
book entries may be made in lieu of certificates if requested by the Investor;

 



 6 

 

 

(l) refrain from bidding for or purchasing any Common Stock or any right to
purchase Common Stock or attempting to induce any person to purchase any such
security or right if such bid, purchase or attempt would in any way limit the
right of the Investors to sell Registrable Securities by reason of the
limitations set forth in Regulation M of the Exchange Act; and

 

(m) take all other commercially reasonable actions necessary to expedite and
facilitate the disposition by the Investors of the Registrable Securities
pursuant to the Registration Statement during the term of this Agreement.

 

5. Obligations of the Investors.

 

(a) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 4(f) or of the
commencement of a Blackout Period, such Investor shall discontinue the
disposition of Registrable Securities included in the Registration Statement
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 4(f) or notice of the end of the Blackout
Period, and, if so directed by the Company, such Investor shall deliver to the
Company (at the Company’s expense) all copies (including, without limitation,
any and all drafts), other than permanent file copies, then in such Investor’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

 

(b) The holders of the Registrable Securities shall provide such information as
may reasonably be requested by the Company, or the managing underwriter, if any,
in connection with the preparation of any registration statement, including
amendments and supplements thereto, in order to effect the registration of any
Registrable Securities under the Securities Act pursuant to Section 3(a) and in
connection with the Company’s obligation to comply with federal and applicable
state securities laws, including a completed questionnaire in the form attached
to this Agreement as Annex A or any update thereto not later than three (3)
Business Days following a request therefore from the Company.

 

(c) Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 

6. Registration Expenses. The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, the Company shall have no
obligation to pay any underwriting discounts, selling commissions or transfer
taxes attributable to the Registrable Securities being sold by the Investors
thereof, which underwriting discounts, selling commissions and transfer taxes
shall be borne by such Investors. Additionally, in an underwritten offering, all
selling stockholders and the Company shall bear the expenses of the underwriter
pro rata in proportion to the respective amount of shares each is selling in
such offering. Except as provided in this Section 6 and Section 8, the Company
shall not be responsible for the expenses of any attorney or other advisor
employed by an Investor.

 



 7 

 

 

7. Assignment of Rights. No Investor may assign its rights under this Agreement
to any party without the prior written consent of the Company; provided,
however, that any Investor may assign its rights under this Agreement without
such consent to a Permitted Assignee as long as (a) such transfer or assignment
is effected in accordance with applicable securities laws; (b) such transferee
or assignee agrees in writing to become bound by and subject to the terms of
this Agreement by execution and delivery to the Company of a counterpart
signature page to this Agreement in the form as attached hereto as Exhibit 1;
and (c) such Investor notifies the Company in writing of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned. This Agreement shall be binding upon and insure
to the benefit of the Company and its successors and permitted assigns.

 

8. Indemnification.

 

(a) In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Investor, its directors, officers,
partners, and each other person, if any, who controls or is under common control
with such Investor within the meaning of Section 15 of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, and
expenses to which the Investor or any such director, officer, partner or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities or expenses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement of any material fact contained in any
registration statement prepared and filed by the Company under which Registrable
Securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission to state therein a material fact required to
be stated or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Investor, and each such director, officer, partner and controlling
person for any legal or any other expenses reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
damage, liability, action or proceeding; provided, however, that such indemnity
agreement found in this Section 8(a) shall in no event exceed the net proceeds
from the Offering received by the Company; and provided further, that the
Company shall not be liable in any such case (i) to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon (x) an untrue statement in or omission
from such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished by an Investor to the Company for
use in the preparation thereof or (y) the failure of an Investor to comply with
the covenants and agreements contained in Section 5 respecting the sale of
Registrable Securities; or (ii) if the person asserting any such loss, claim,
damage, liability (or action or proceeding in respect thereof) who purchased the
Registrable Securities that are the subject thereof did not receive a copy of an
amended preliminary prospectus or the final prospectus (or the final prospectus
as amended or supplemented) at or prior to the written confirmation of the sale
of such Registrable Securities to such person because of the failure of such
Investor to so provide such amended preliminary or final prospectus and the
untrue statement or omission of a material fact made in such preliminary
prospectus was corrected in the amended preliminary or final prospectus (or the
final prospectus as amended or supplemented). Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Investors, or any such director, officer, partner or controlling person and
shall survive the transfer of such shares by the Investor.

 



 8 

 

 

(b) As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Investor agrees to be bound by
the terms of this Section 8 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, each of its directors, officers, partners,
legal counsel and accountants and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement of a material fact or any omission of a material fact required
to be stated in any registration statement, any preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent that such untrue
statement or omission is included or omitted in reliance upon and in conformity
with written information furnished by the Investor to the Company for use in the
preparation thereof, and such Investor shall reimburse the Company, and such
Investors, directors, officers, partners, legal counsel and accountants,
persons, underwriters, or control persons, each such director, officer, and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating, defending, or settling any such loss, claim,
damage, liability, action, or proceeding; provided, however, that indemnity
obligation contained in this Section 8(b) shall in no event exceed the amount of
the net proceeds received by such Investor as a result of the sale of such
Investor’s Registrable Securities pursuant to such registration statement,
except in the case of fraud or willful misconduct. Such indemnity shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Company or any such director, officer or controlling person and shall
survive the transfer by any Investor of such shares.

 

(c) Promptly after receipt by an indemnified Party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section 8
(including any governmental action), such indemnified Party shall, if a claim in
respect thereof is to be made against an indemnifying Party, give written notice
to the indemnifying Party of the commencement of such action; provided, that the
failure of any indemnified Party to give notice as provided herein shall not
relieve the indemnifying Party of its obligations under this Section 8, except
to the extent that the indemnifying Party is actually prejudiced by such failure
to give notice. In case any such action is brought against an indemnified Party,
unless in the reasonable judgment of counsel to such indemnified Party a
conflict of interest between such indemnified and indemnifying Parties may exist
or the indemnified Party may have defenses not available to the indemnifying
Party in respect of such claim, the indemnifying Party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified Party and, after notice from the indemnifying
Party to such indemnified Party of its election so to assume the defense
thereof, the indemnifying Party shall not be liable to such indemnified Party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified Party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying Parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying Party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying Party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying Party shall,
without the consent of the indemnified Party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified Party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any Party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
Each indemnified Party shall furnish such information regarding itself or the
claim in question as an indemnifying Party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.

 



 9 

 

 

(d) If an indemnifying Party does not or is not permitted to assume the defense
of an action pursuant to Sections 8(c) or in the case of the expense
reimbursement obligation set forth in Section 8(a) and Section 8(b), the
indemnification required by Section 8(a) and Section 8(b) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or expenses, losses, damages, or
liabilities are incurred.

 

(e) If the indemnification provided for in Section 8(a) or Section 8(b) is held
by a court of competent jurisdiction to be unavailable to an indemnified Party
with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying Party, in lieu of indemnifying such indemnified Party
hereunder, shall contribute to the amount paid or payable by such indemnified
Party as a result of such loss, liability, claim, damage or expense (i) in such
proportion as is appropriate to reflect the proportionate relative fault of the
indemnifying Party on the one hand and the indemnified Party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying Party or the indemnified Party and the Parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified Party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying Party and the indemnified Party, but also the relative
benefits received by the indemnifying Party on the one hand and the indemnified
Party on the other, as well as any other relevant equitable considerations. No
indemnified Party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying Party who was not guilty of such fraudulent misrepresentation.

 

(f) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(g) Indemnification similar to that specified in this Section 8 (with
appropriate modifications) shall be given by the Company and each Investor of
Registrable Securities with respect to any required registration or other
qualification of securities under any federal or state law or regulation or
governmental authority other than the Securities Act.

 



 10 

 

 

9. Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations of each Investor are several and not joint with the obligations of
any other Investor, and each Investor shall not be responsible in any way for
the performance of the obligations of any other Investor under this Agreement.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute such Investor as a partnership, an association, a
joint venture, or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Investor
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

 

10. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of Texas
both substantive and remedial, without regard to Texas conflicts of law
principles. Any judicial proceeding brought against any of the Parties or any
dispute arising out of this Agreement or any matter related hereto shall be
brought in the courts of the State of Maryland or in the United District Courts
located in the State of Maryland and, by its execution and delivery of this
Agreement, each Party accepts the jurisdiction of such courts. The foregoing
consent to jurisdiction shall not be deemed to confer rights on any person other
than the Parties.

 

(b) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the Parties.

 

(c) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, and shall not enter, on or after the date of this Agreement, into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Investors in this Agreement or otherwise conflicts
with the provisions hereof.

 

(d) Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof.

 

(e) Notices, etc. All notices, consents, waivers, and other communications which
are required or permitted under this Agreement shall be in writing will be
deemed given to a Party (a) on the date of delivery, if delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid) with return receipt confirmed; (b) the date of
transmission if sent by e-mail with confirmation of receipt by the recipient if
such notice or communication is delivered prior to 5:00 P.M., New York City
time, on a Trading Day, or the next Trading Day after the date of transmission,
if such notice or communication is delivered on a day that is not a Trading Day
or later than 5:00 P.M., New York City time, on any Trading Day; (c) the date
received or rejected by the addressee, if sent by certified mail, return receipt
requested; or (d) seven days after the placement of the notice into the mails
(first class postage prepaid), to the Party at the address or e-mail address as
follows (or such other address as provided by such Party in accordance with this
Agreement):

 



 11 

 

 

If to the Company:

 

Reliability Incorporated

Attn: Suresh Venkat D.

22 Baltimore Road

Rockville, MD 20850

Email: Suresh@VIVOSCORP.com

 

With a copy, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: JCacomanolis@anthonypllc.com

 

If to any Investor, to the addresses as set forth on the signature pages hereto.

 

(f) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Investor, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Investor
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Investor of any
breach or default under this Agreement, or any waiver on the part of any
Investor of any provisions or conditions of this Agreement, must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, or by law or otherwise
afforded to any holder, shall be cumulative and not alternative.

 

(g) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(h) Amendments. Except as otherwise provided herein, the provisions of this
Agreement may be amended at any time and from time to time, and particular
provisions of this Agreement may be waived, with and only with an agreement or
consent in writing signed by the Company and the applicable Investor. The
Investors acknowledge that an amendment by one Investor shall not diminish or
eliminate the rights of the other Investors under this Agreement.

 

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the Parties actually executing such
counterparts, and all of which together shall constitute one instrument. In the
event that any signature is delivered by facsimile transmission or by e-mail,
such signature shall create a valid and binding obligation of the Party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page were an original thereof.

 

[Signatures appear on following page]

 

 12 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  Reliability Incorporated         By:                                         
  Name:     Title:           Investor name:         By:     Name:     Title:    
      Number of Shares currently owned: _________________         Address for
Notices:                    

 

 13 

 

 

Exhibit 1

 

Form of Counterpart Signature Page

 

The undersigned hereby accepts, and becomes a party to, the Piggyback
Registration Rights Agreement dated as of [________], 2019 (the “Agreement”) as
an Investor (as defined in the Agreement) in connection with the acquisition of
shares of Common Stock (as defined in the Agreement) as set forth below, and by
its signature below signifies its agreement to be bound by the terms and
conditions of the Agreement.

 

  Investor name: _____________________         By:
                                             Name:     Title:           Number
of Shares currently owned: _________________         Address for Notices:      
             

 

Agreed and Accepted:

 

  Reliability Incorporated         By:                        Name:     Title:  

 

 14 

 

 

Annex A

 

Reliability Incorporated

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of Registrable Securities of Reliability
Incorporated, a Texas corporation (the “Company”), understands that the Company
has filed or intends to file with the U.S. Securities and Exchange Commission a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended, of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement (the “Registration Rights Agreement”) to which this document is
annexed. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name:

 

  (a) Full Legal Name of Selling Securityholder                   (b) Full Legal
Name of Registered Investor (holder of record) (if not the same as (a) above)
through which Registrable Securities are held:                   (c)  If you are
not a natural person, full Legal Name of Natural Control Person (which means a
natural person who directly or indirectly alone or with others has power to vote
or dispose of the securities covered by this Questionnaire):            

 



 15 

 

 

2. Address for Notices to Selling Securityholder:

 

      Telephone: ______________________________________ Fax:
____________________________________________ Email:
__________________________________________________________________________________________
Contact Person:
__________________________________________________________________________________

 

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?         Yes [  ] No [  ]         (b) If “yes” to
Section 3(a), did you receive your Registrable Securities as compensation for
investment banking services to the Company?         Yes [  ] No [  ]        
Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.        
(c) Are you an affiliate of a broker-dealer?         Yes [  ] No [  ]        
(d) If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?         Yes [  ] No [  ]         Note: If
“no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 



 16 

 

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.

 

(a) Please list the type (common stock, warrants, etc.) and amount of all
securities of the Company (including any Registrable Securities) beneficially
owned1 by the Selling Securityholder:

 

_________________________________________________________________________________

_________________________________________________________________________________

 

5. Relationships with the Company:

 

Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

________________________________________________________________________________________

________________________________________________________________________________________

 

1 Beneficially Owned:  A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.     It is possible
that a security may have more than one “beneficial owner,” such as a trust, with
two co-trustees sharing voting power, and the settlor or another third party
having investment power, in which case each of the three would be the
“beneficial owner” of the securities in the trust.  The power to vote or direct
the voting, or to invest or dispose of, or direct the investment or disposition
of, a security may be indirect and arise from legal, economic, contractual or
other rights, and the determination of beneficial ownership depends upon who
ultimately possesses or shares the power to direct the voting or the disposition
of the security.     The final determination of the existence of beneficial
ownership depends upon the facts of each case.  You may, if you believe the
facts warrant it, disclaim beneficial ownership of securities that might
otherwise be considered “beneficially owned” by you.     2 Affiliate:  An
“affiliate” is a company or person that directly, or indirectly through one or
more intermediaries, controls you, or is controlled by you, or is under common
control with you.

 

 17 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

 

BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)             Signature
  Name of Entity       Print Name   Signature           Print Name:
_______________________ Signature (if Joint Tenants or Tenants in Common)      
  Title: ____________________________

 

PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER
NOTICE AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

[______________] 

[______________] 

[______________] 

[______________] 

[______________]

 



 18 

 

 